Matter of Panorama Windows, Ltd. v 350 E. 55th St., LLC (2014 NY Slip Op 08236)





Matter of Panorama Windows, Ltd. v 350 E. 55th St., LLC


2014 NY Slip Op 08236


Decided on November 25, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2014

Gonzalez, P.J., Mazzarelli, Manzanet-Daniels, Gische, Clark, JJ.


13593 651254/13

[*1] In re Panorama Windows, Ltd., Petitioner-Respondent,
v350 East 55th Street, LLC, Respondent-Appellant.


Law Office of Ira S. Newman, Great Neck (Evan M. Goldberg of counsel), for appellant.
Rachel Schulman, PLLC, Great Neck (Rachel Schulman of counsel), for respondent.

Judgment, Supreme Court, New York County (Milton A. Tingling, J.), entered February 7, 2014, confirming the arbitration award, unanimously affirmed, with costs.
The arbitrator's innocuous conversation with petitioner was not shown to have prejudiced respondent (see Matter of Hausknecht v Comprehensive Med. Care of N.Y., P.C., 24 AD3d 778, 780 [2d Dept 2005]). The award of damages for additional work pursuant to respondent's oral directives was not in manifest disregard of the law or in excess of the arbitrator's powers (see Wien & Malkin LLP v Helmsley-Spear, Inc., 6 NY3d 471, 480-481 [2006],
cert dismissed 548 US 940 [2006]; Matter of New York Tr. Auth. v Transport Workers' Union of Am., Local 100, AFL-CIO, 6 NY3d 332 [2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 25, 2014
CLERK